Dismissed and Opinion Filed November 4, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00472-CV

                               LESLEY TEMPLETON, Appellant
                                          V.
                                BLAKE PATTERSON, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-06506-E

                              MEMORANDUM OPINION
                            Before Justices Bridges, Francis, and Myers
                                    Opinion by Justice Bridges
       Appellant’s brief in this case is overdue. By postcard dated September 02, 2015, we

notified appellant the time for filing her brief had expired. We informed appellant to file both

her brief and an extension motion within ten days that complies with Texas Rules of Appellate

Procedure 10.1(a) and 10.5(b). Appellant was cautioned that failure to comply would result in

dismissal of this appeal without further notice. To date, appellant has not filed her brief,

requested an extension of time to file her brief, or otherwise corresponded with the Court

regarding the status of this appeal.

       Furthermore, by postcards dated April 14, 2014 and July 29, 2015 we notified appellant

that the $195 filing fee was due. On both occasions, we directed appellant to remit the filing fee
within ten days and cautioned that failure to do so would result in dismissal of the appeal without

further notice. To date, appellant has not paid the filing fee.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




150472F.P05                                            /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

LESLEY TEMPLETON, Appellant                       On Appeal from the County Court at Law
                                                  No. 5, Dallas County, Texas
No. 05-15-00472-CV       V.                       Trial Court Cause No. CC-13-06506-E.
                                                  Opinion delivered by Justice Bridges.
BLAKE PATTERSON, Appellee                         Justices Francis and Myers participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee BLAKE PATTERSON recover his costs, if any, of this appeal
from appellant LESLEY TEMPLETON.


Judgment entered November 4, 2015.




                                            –3–